Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s Election filed January 8, 2021.
Claims 1-13 are pending in the present application.

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on January 8, 2021 is acknowledged.  Applicant’s further species election of saRNA comprising an antisense strand of SEQ ID NO:318 and 374 in the reply filed on January 8, 2021 is also acknowledged.  
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on January 8, 2021.
The election/restriction is still deemed proper and is therefore made FINAL.
Accordingly, claims 1-5 and 7-13 have been examined on the merits as detailed below:

Drawings
The Drawings filed on May 19, 2020 are acknowledged and have been accepted by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-5 and 7-13 are indefinite because the term, “saRNA” is not clearly defined.  Since abbreviations often have more than one meaning, it is suggested that inserting the full name of the short activating RNA would be appropriate.
Claims 1-5 and 7-13 are further indefinite because the term, “C/EBP” is not clearly defined.  Since abbreviations often have more than one meaning, it is suggested that inserting the full name, CCAAT/enhancer binding protein alpha would be appropriate.    


Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed March 10, 2020 (11 pages) is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement and a signed copy is enclosed herewith.

Applicant’s IDS filed April 24, 2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement and a signed copy is enclosed herewith.
Applicant’s IDS filed November 10, 2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement and a signed copy is enclosed herewith.
Applicant’s IDS filed February 22, 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement and a signed copy is enclosed herewith.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/175958 (submitted and made of record on the IDS filed April 24, 2020) in view of Wu et al. (Molecular Cell, 1999 Vol. 3:151-158) (submitted and made of record on the IDS filed March 10, 2020).
The claims are drawn to a method of treating insulin resistance or obesity of a patient in need thereof, comprising administering a therapeutically effective amount of a saRNA targeting a C/EBP transcript. 
WO 2012/175958 teaches the use of a saRNA targeting the C/EBP transcript to increase albumin production for therapeutic purposes. The saRNA molecules taught in WO 2012/175958 are identical SEQ ID NO:2 of the present application.  See WO 2012/175958 SEQ ID NO:14.  WO 2012/175958 also teaches the treatment of disorders involving hypoalbuminemia and involves delivering the saRNAs of their invention to target cells such as liver cells.  
WO 2012/175958 teaches serum albumin levels are increased after the administration of saRNA targeting the C/EBP transcript to rats.  See Figure 14, for example.  
WO 2012/175958 does not teach that administration of saRNA targeting the C/EBP transcript will treat insulin resistance or obesity.
and PPAR controls the transcriptional pathway of adipogenesis and insulin sensitivity.  Specifically, Wu et al. teaches restoration of adipogenic gene expression and insulin sensitivity through ectopic expression of C/EBP.  See pages 153, and 154.  Wu et al. teaches the complex role played by C/EBPin the promotion of insulin sensitivity could be relevant to the molecular pathophysiology of insulin resistance.  Wu et al. conclude that C/EBPcontrols insulin sensitivity in fat cells and maintains the expression PPAR through a positive feedback loop.  See Figure 6, for example.   
It is common knowledge in the art that insulin resistance, rises as body fat content increases from the very lean to the very obese.  The combination of WO 2012/175958 with Wu et al. do not necessarily teach that administration of saRNA targeting the C/EBPto a patient suffering from insulin resistance or obesity reduces LDL and triglyceride levels, body weight and fat, liver size, and/or white adipose tissue in liver cells.  Also, WO 2012/175958 do not necessarily teach that administration of saRNA targeting the C/EBPto a patient activates brown adipose tissue. However, the prior art to WO 2012/175958 discloses the same composition as instantly claimed.  Namely, a saRNA targeting the C/EBP.  Any underlying mechanism of action would be inherent to administration of the composition to the patient in need thereof.  
Applicant is reminded that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
 of the claims versus the combination of the prior art’s methods of using saRNA targeting the C/EBP. In the absence of evidence to the contrary, the burden is upon the Applicant to prove that the claimed methods of using saRNA targeting the C/EBPis different from the methods of using saRNA targeting the C/EBPof the prior art such that methods of using saRNA targeting the C/EBP of the prior art cannot have the intended use/functionality, thereby establishing patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ2d 1922(PTO Bd. Pat. App. & Int. 1989).
There is nothing of record to show that the saRNA targeting the C/EBP of WO 2012/175958 is any different than the saRNA targeting the C/EBP of the instant invention.
Further, the instant specification serves as evidence of record establishing this inherency.  Failure of those skilled in the art to contemporaneously recognize an inherent property (i.e. a biological mechanism of action) of a prior art reference does not preclude a finding of anticipation. Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999).  See also Ex parte Novitski, 26 USPQ2d 1389 (Bd. Pat. App. & Inter. 1993).
See MPEP 2112 with respect to inherency.
The use of a saRNA targeting the C/EBP transcript to increase albumin production for therapeutic purposes has been well documented in the prior art, as can be seen from WO 2012/175958.  Before the effective filing date of the claimed invention,  was known.  Methods of administrating C/EBP-targeted saRNA to cells and tissues for therapeutic purposes was also known.  The prior art clearly indicated that the skilled artisan could use saRNA targeting the C/EBP transcript for therapeutic benefit of diseases and disorders.  
Before the effective filing date of the claimed invention, it would have been prima facie obvious and one of skill in the art would have been motivated to combine the teachings of WO 2012/175958 with Wu et al. to devise the claims of Applicant's invention, and with a reasonable expectation of success.
Before the effective filing date of the claimed invention, it would have been obvious to devise the methods as claimed as taught by WO 2012/175958.  
A person of ordinary skill in the art would have expected reasonable success of taking the method claims of WO 2012/175958 and using them in a method of treating insulin resistance since before the effective filing date of the claimed invention, it was known that C/EBP plays an essential role in insulin sensitivity and resistance.  See Wu et al.  Also, see the evidence of Qiao et al. (Diabetes, 2005 Vol. 54:1744-1754) who teach that C/EBP regulates human adiponectin, a gene that enhances insulin sensitivity.
It would have been obvious to administer the saRNA targeting the C/EBP transcript with thiazolidinediones (TZD) drugs since Wu et al. teach that such drugs can improve insulin sensitivity.  A person of ordinary skill in the art would have been motivated to combine a saRNA targeting the C/EBP transcript with thiazolidinediones for the purpose of a beneficial or additive therapeutic outcome.
Therefore, the subject matter of claims 1-5 and 7-13 are obvious over WO 2012/175958 in view of Wu et al.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-5 and 7-13 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 35-50 of U.S. Patent No. 10,202,601. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of treating non-alcoholic fatty liver disease, cirrhosis, insulin resistance or obesity comprising administering a composition comprising a therapeutically effective amount of a small activating RNA (saRNA) targeting a C/EBP transcript to a patient in need thereof, wherein the saRNA comprises an antisense strand of SEQ ID No. 318 of U.S. Patent No. 10,202,601 embraces and encompasses the method of treating insulin resistance or obesity of a patient in need thereof, comprising administering a therapeutically effective amount of a saRNA targeting a C/EBP transcript of the instant invention.  Furthermore, the limitations of the instant claims are provided in the supporting disclosure of the patent as certain preferred embodiments.
The claims of U.S. Patent No. 10,202,601 overlaps in scope and fully embraces that which is claimed in the present invention.  Therefore, a terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,202,601 is required.


Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-00735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/           Primary Examiner, Art Unit 1635